Citation Nr: 0209097	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  94-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability.

2.  Entitlement to an increased rating for post-operative 
deviated nasal septum with chronic sinus congestion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael A. Wildhaber, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and brother



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1986 to 
October 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 rating decision in which the 
regional office (RO) denied increased ratings for chronic 
lumbar strain with herniated nucleus pulposus at the 
intervertebral space at the level of the fourth and fifth 
lumbar vertebrae (L4-5) and deviated nasal septum repair with 
chronic sinus congestion.  In an August 1993 rating decision, 
the RO granted an increased rating of 20 percent for the low 
back disorder and denied an increased rating for post-
operative residuals of deviated nasal septum with chronic 
sinus congestion, continuing the rating of 10 percent.  In an 
August 1996 decision the Board continued the aforesaid 
ratings.

The veteran appealed the Board's August 1996 decision to the 
United States Court of Veteran's Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court).  In an Order dated in January 
1998, the Court vacated the Board's August 1996 decision and 
remanded the issues of the ratings of the low back and 
respiratory disorders to the Board.  In July 1998, the Board 
remanded these matters to the RO for further development and 
readjudication.  In January 1999, the RO confirmed the 
ratings and returned these matters to the Board.

In an April 2001 decision, the Board awarded an increased 
rating of 40 percent for the veteran's low back disorder, and 
denied an increased rating for deviated nasal septum with 
chronic sinus congestion.  The veteran appeal that decision 
to the Court.  By an Order dated in January 2002, the Court 
vacated the part of the Board's decision which denied a 
rating in excess of 40 percent for the veteran's low back 
disorder and a rating in excess of 10 percent for his 
respiratory disorder.  

In the argument submitted to the Board in June 2002, the 
appellant's attorney points out that the appellant submitted 
a substantive appeal to the RO in March 2001 concerning the 
denial of service connection for a cervical spine disability 
and for bilateral knee disability, as well as concerning the 
denial of a total disability evaluation on the basis of 
individual unemployability, and includes a photocopy of the 
substantive appeal.  This matter is referred to the RO for 
appropriate action.  The RO should associate with the claims 
folder the substantive appeal submitted in March 2001.  


REMAND

The January 2002 joint motion for remand granted by the Court 
specifies actions to be taken by the Department of Veterans 
Affairs (VA) RO, as well as actions to be taken by the Board.  
Therefore, this matter will be remanded to the RO for the 
accomplishment of actions specified in the joint motion.

In a letter dated in June 2002, the appellant, through his 
attorney, also requested the Board to remand this matter to 
the RO, as the veteran has other "intertwined" claims 
pending before VA.

This matter is remanded to the RO for the following action:

1.  The RO should take all necessary 
steps to obtain the records of the 
veteran's treatment at the VA outpatient 
clinic in Orlando, Florida, since 1998 
for treatment of the service-connected 
back and sinus disabilities, and 
associate such records with the claims 
folder.

2.  Concerning the veteran's claim for an 
increased rating for his low back 
disorder, the RO should consider whether 
a higher rating is appropriate utilizing 
38 C.F.R. § 4.71a, Diagnostic Code 5293. 
The RO should also consider whether the 
veteran is entitled to a separate rating 
pursuant to Diagnostic Code 5285 for 
compression fracture at the level of the 
twelfth thoracic and first lumbar 
vertebrae (T12-L1) with demonstrable 
deformity of a vertebral body. The RO's 
decision should include a discussion of 
whether these diagnostic codes are 
applicable and whether a higher rating is 
appropriate under such diagnostic codes.  
The RO's decision should include a 
discussion of the reasons for selecting 
the diagnostic code(s) utilized to rate 
the veteran's disability.

3.  Concerning the veteran' claim for an 
increased rating for deviated nasal 
septum with chronic sinus congestion, the 
RO should consider whether he is entitled 
to a higher rating utilizing Diagnostic 
Code 6514, specifically considering the 
frequency, duration, and symptoms of 
"incapacitating episodes," and/or 
"non-incapacitating episodes," if any, 
of sinusitis, and the duration of 
antibiotic treatment, if any.  The RO's 
decision should include a discussion of 
whether this diagnostic code is 
applicable and whether a higher rating is 
appropriate under this diagnostic code.  
The RO's decision should include a 
discussion of the reasons for selecting 
the diagnostic code(s) utilized to rate 
the veteran's disability.

4.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
Supplemental Statement of the Case that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to his 
claims, a discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




